                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

TAYLOR MICHAEL ARRAS                                                     PLAINTIFF
ADC #552785

v.                         CASE NO. 4:19-CV-00577 BSM

WENDY KELLEY, et al.                                                   DEFENDANTS


                                      ORDER

      After careful review, United States Magistrate Judge Jerome T. Kearney’s

recommended disposition [Doc. No. 3] is adopted, and Arras’s complaint [Doc. No. 1] is

dismissed without prejudice.

      IT IS SO ORDERED this 6th day of February, 2020.



                                               ________________________________
                                               UNITED STATES DISTRICT JUDGE
